Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1. 	This application claims benefit of 62/260,617 with a filing date 11/29/2015. 
2.	Amendment of claims 12-18, cancelation of claims 1-11 and 19, and addition of claim 20 in the amendment filed on 4/16/2021 is acknowledged. Claims 12-18 and 20 are pending in the application. No new matter has been found.  Since the newly added claim 20 is commensurate within the scope of invention, claims 12-18 and 20 are prosecuted in the case.
Responses to Election/Restriction
3.	Applicant’s election without traverse of Group III claims 12-18 (now are 12-18 and 20) in the reply filed on April 16, 2021, is acknowledged. Election of a compound 3,5-diiodo-L-tyrosine as a single species is also acknowledged. 
Claims 12-18 and 20 are pending in the application. 
The scope of the invention of the elected subject matter is as follows.  
	Claims12-18 and 20, drawn to methods of use, and are prosecuted in the case.
The requirement is still deemed proper and therefore is made FINAL.  
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph (pre-AIA ), because the specification does not reasonably provide enablement of the instant “derivative” without limitation (i.e., no named moiety), see line 2 in claim 17.  The specification does not enable any person  skilled in the art to which it pertains, or with which it is most nearly connected, to make  the invention commensurate in scope with these claims.  
ln In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining
whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first
paragraph, have been described. They are:
1. the nature of the invention,
2. the state of the prior art,
3. the predictability or Iack thereof in the art,
4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

In the instant case:
The nature of the invention
The nature of the invention is a method of use using a compound or its derivative, in which the derivative without limitation (i.e., no named moiety), see claim 17. 
The state of the prior art and the predictability or Iack thereof in the art
The state of the prior art is Gengrinovitch et al. US 2007/0072800 A1.  Gengrinovitch et al. ‘800 discloses a compound of formula (I), which is a derivative of 3,5-diiodotyrosine, see claims 1 and 3 in column 20.
The amount of direction or guidance present and the presence or absence of working examples
  The only direction or guidance present in the instant specification is the exemplified a number of NR2F6 modulators, see page 19 of the specification.  There are no working examples present for “derivative” without limitation (i.e., no named moiety) found in the specification.

The breadth of the claims
The breadth of the claims is the instant “derivative” without limitation (i.e., no named moiety).

The quantity of experimentation needed

The quantity of experimentation needed is undue experimentation. One of skill in 
the art would need to determine what “derivative” without limitation (i.e., no named moiety)  would be prepared by the instant claim 17, if any.
The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physical characteristics to determine which “derivative”  is prepared. Thus, the specification fails to provide sufficient support of the broad scope of the compounds of the instant claims for the “derivative”.
As a result necessitating one of skill to perform an exhaustive search for which “fibrate”, can be prepared of the instant claims in order to practice the claimed invention. Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed compounds. In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed valine or methionine and their substituents in regards to the “a substituent” without limitation, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
Genentech lnc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “ a
patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  This rejection can be 
5. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 4, recites the limitation “Z30972355” without a chemical name is ambiguous and indefinite. It is unclear what the abbreviation “Z30972355” stands for. Incorporation of the chemical name for the compound “Z30972355” into claim 1 would obviate the rejection.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103

7. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
			                       	 Claims 12-18 and 20 are rejected under 35 U.S.C. 103(a) as being obvious over 
                      Gengrinovitch et al. US 2007/0072800 A1, Yin et al. CAS: 168:144589, 2015, Veronesi 
                       et al. US 5,464,870, Shichiri et al. CAS: 154: 279, 2010 and Safe et al. Mol Endocrinol., 
                      2014, 28(2):157-72 (abstract).

                         to  a compound selected from the group consisting of: 6-formylindolo (3,2-
                         B) carbazole, 4-hydroxyphenylretinamide, 3,5-Diiodo-L-tyrosine, Rifampicin, and 
                        Z30972355, see claim 1. Dependent claims 13-18 and 20 further limit the scope of 
                      methods, i.e.,  augmentation or inhibition of NR2F6 activity in vitro or in vivo in claims 
                      13-16, derivative of the compounds or with a vehicle (i.e., composition or formulation) 
                       can be administered  for a patient with cancer in claims 17-18 and 20.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Safe et al. disclose that a modulator (i.e., a compound) with activating or inactivating NR2F6 can be a drug therapy for treating cancer.
Gengrinovitch et al. ‘800 discloses a prodrug compound/composition of formula (I) for treating cancer, i.e., 
    PNG
    media_image1.png
    81
    126
    media_image1.png
    Greyscale
, wherein A is the side chain of an amino acid  selected from 3,5-diiodotyrosine as an active ingredient, see claims 1 and 3 in column 20 and column 2.
Yin et al. ‘589 discloses that a compound 6-formylindolo[3,2-b]carbazole is used for treating colon cancer.
Veronesi et al. ‘870 discloses that a compound fenretinide (i.e., 4-hydroxyphenylretinamide) for treating leukoplakia or malignant lesions (i.e., cancer) in a patient using effective amount of fenretinide, see column 6.
Shichiri et al. ‘279 disclose that a compound rifampicin is used for treating cancer with involvement of antiangiogenic and anti-tumor effects.
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Gengrinovitch et al. ‘800, Yin et al. ‘589, Veronesi et al. ‘870 and Shichiri et al. ‘279 is that Gengrinovitch et al. ‘800, Yin et al. ‘589, Veronesi et al. ‘870 and Shichiri et al. ‘279 are silent the instant working mechanism targeting NR2F6.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 12-18 and 20 prima facie obvious because one would be motivated to employ the methods of use of Safe et al. , Gengrinovitch et al. ‘800, Yin et al. ‘589, Veronesi et al. ‘870 and Shichiri et al. ‘279 to obtain instant invention.  
It is prima facie obvious by the teachings taught by the prior art Safe et al. , Gengrinovitch et al. ‘800, Yin et al. ‘589, Veronesi et al. ‘870 and Shichiri et al. ‘279 to be useful for the purpose, i.e., a compound for treating cancer... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP 2144.06. 
Moreover, additionally, the discovery of a new property or use, i.e., the instant working mechanism “modulating NR2F6 activity” of a previously known compound/composition of Gengrinovitch et al. ‘800, Yin et al. ‘589, Veronesi et al. ‘870 and Shichiri et al. ‘279, even when that property and use are unobvious from the prior art, cannot impart patentability to claims to the known compounds, see In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990), and MPEP 2112.01.    Therefore Safe et al. , 
The motivation to make the claimed methods of use derived from the known methods of use of Safe et al. , Gengrinovitch et al. ‘800, Yin et al. ‘589, Veronesi et al. ‘870 and Shichiri et al. ‘279 would possess similar activity  to that which is claimed in the reference.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 











/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

May 25, 2021